United States Securities And Exchange Commission Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-8056 MMA Praxis Mutual Funds (Exact name of registrant as specified in charter) P.O. Box 483 Goshen, IN 46527 (Address of principal executive offices) (Zip code) Anthony Zacharski, Dechert LLP 200 Clarendon Street, 27thFloor Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 878-4066 Date of fiscal year end:12/31 Date of reporting period: 12/31/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Annual Reports Table of contents Message from the President 1 MMA Praxis Stewardship Investing Report 3 MMA Praxis Intermediate Income Fund Portfolio managers’ letter 6 Performance review 8 Schedule of portfolio investments 10 MMA Praxis Core Stock Fund Portfolio managers’ letter 23 Performance review 25 Schedule of portfolio investments 27 MMA Praxis International Fund Portfolio manager’s letter 33 Performance review 36 Schedule of portfolio investments 38 MMA Praxis Value Index Fund Portfolio manager’s letter 47 Performance review 48 Schedule of portfolio investments 50 MMA Praxis Growth Index Fund Portfolio manager’s letter 61 Performance review 62 Schedule of portfolio investments 64 MMA Praxis Small Cap Fund Portfolio managers’ letter 74 Performance review 75 Schedule of portfolio investments 77 Table of contents, continued MMA Praxis Genesis Conservative Portfolio Portfolio manager’s letter 83 Performance review 84 Schedule of portfolio investments 86 MMA Praxis Genesis Balanced Portfolio Portfolio manager’s letter 83 Performance review 87 Schedule of portfolio investments 89 MMA Praxis Genesis Growth Portfolio Portfolio manager’s letter 83 Performance review 90 Schedule of portfolio investments 92 Statements of Assets and Liabilities 94 Statements of Operations 99 Statements of Changes in Net Assets Financial Highlights Notes to Financial Statements Report of Independent Registered Public Accounting Firm Additional Fund Information (unaudited) Management of the Trust (unaudited) Glossary of Terms Barclay’s Capital Aggregate Bond Index is an unmanaged index composed of the Barclay’s Capital Government/Credit Index and the Barclay’s Capital Mortgage-Backed Securities Index and includes Treasury issues, agency issues, corporate bond issues and mortgage-backed securities, and is intended to be generally representative of the bond market as a whole. The Morgan Stanley Capital International-Europe, Australia and the Far East Index (MSCI EAFE Index) is a widely recognized unmanaged index composed of a sample of companies representative of the developed markets throughout the world, excluding the United States and Canada. Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”) is a widely recognized, unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. MSCI US Prime Market Growth Index represents the growth companies of the MSCI US Prime Market 750 Index. The MSCI US Prime market 750 Index represents the universe of large and medium capitalization companies in the US equity market. MSCI US Prime Market Value Index represents the value companies of the MSCI US Prime Market 750 Index. The MSCI Prime Market 750 Index represents the universe of large and medium capitalization companies in the U.S. equity market. The Russell 1000 Index measures the performance of the large-cap segment of the U.S. Equity Universe. It measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. Equity Universe. It measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 10% of the total market capitalization of the Russell 3000 Index. The Russell 3000 Index is a widely recognized unmanaged market capitalization-weighted index measuring the performance of the 3,000 largest U.S. companies based on total market capitalization. The above indices are unmanaged and do not reflect the deduction of expenses associated with a mutual fund, such as investment management and fund accounting fees. An investor cannot invest directly in an index, although they can invest in the underlying securities. (This page intentionally left blank) Message from the President Dear MMA Praxis shareholder: Although the soft housing market and high rate of unemployment continue to bring stress to many people, 2010 saw signs of a strengthening economy – including improved performance of the equity markets. Domestic equities, as measured by the Standard & Poor’s 500 Index, rose by 15.09 percent for the one year period ending Dec. 31, 2010, following a gain of 26.47 percent for the prior year. The MMA Praxis Core Stock Fund Class A Shares (without load) underperformed its benchmark and rose 11.5 percent. Over the same period the Class A Shares (without load) of the MMA Praxis Value Index Fund rose by 13.4 percent and Class A Shares (without load) of the MMA Praxis Growth Index Fund rose by 13.2 percent. The Class A Shares (without load) of the MMA Praxis Small Cap Fund rose by 31.79 percent and outperformed its benchmark, the Russell 2000, which rose by 26.86 percent. We are very pleased with this outperformance. The international equity benchmark MSCI EAFE Index rose by 7.75 percent for the one-year period ending Dec. 31, 2010. The MMA Praxis International Fund Class A Shares (without load) outperformed its benchmark over the one year period and rose by 12.2 percent. This outperformance is very encouraging after an underperformance in 2009. We are pleased to report that the MMA Praxis Intermediate Income Fund continues to perform well against its benchmark, the Barclays Capital U.S. Aggregate Bond Index, which rose 6.54 percent. The Class A Shares (without load) posted a gain of 6.26 percent for the year ending Dec. 31, 2010, following a return of 10.49 percent for the year ending Dec. 31, 2009, when the benchmark return was 5.93 percent. The three-year annualized returns were 6.57 percent and five-year annualized returns were 5.84 percent. In January 2010, we launched the MMA Praxis Genesis Portfolios, which are considered “fund of funds.” This is an investment approach that uses a strategy of holding a group of funds rather than investing directly in individual stocks, bonds or other securities. The Genesis Portfolios invest in a combination of the other MMA Praxis Mutual Funds to achieve the investment objective of the Portfolios. We offer three portfolios: the Conservative Allocation portfolio (without load) returned 8.22 percent, the Balanced Allocation portfolio (without load) returned 10.88 percent and the Growth Allocation portfolio (without load) rose 12.65 percent. On the following pages, you will find portfolio managers’ letters and performance review for each of the Funds as well as an update on our stewardship investing activities. The work we do on behalf of you, the shareholder, in company screening, shareholder advocacy and community development are reminders that shareholders can have significant impact by the way they invest their dollars. I encourage you to read these letters for further explanation of their investment strategies and perspective of 2010. 1 Thank you for being an investor with MMA Praxis Mutual Funds. As a faith-based mutual fund family, we are committed to helping you integrate your investments with your values. As always, we are dedicated to being responsible stewards of the resources you entrust to us, and we are grateful for your confidence. Sincerely, David C. Gautsche President The performance of the composite benchmark does not reflect the deduction of expenses associated with a mutual fund, such as management fees. By contract, the performance of the Fund reflects the deduction of these expenses, including sales charges if applicable. An individual cannot invest directly in an index. MMA Praxis Mutual Funds are distributed through BHIL Distributors Inc. Member FINRA. MMA Praxis Mutual Funds are advised by Everence Capital Management. The views expressed are those of the portfolio manager as of Dec. 31, 2010, are subject to change, and may differ from the views of other portfolio managers or the firm as a whole. These opinions are not intended to be a forecast of future events, a guarantee of future results, or investment advice. All data referenced are from sources deemed to be reliable but cannot be guaranteed. Securities and sectors referenced should not be construed as a solicitation or recommendation or be used as the sole basis for any investment decision. 2 MMA Praxis stewardship investing report MMA Praxis annual report 2010 Because everyone matters… As one of its two primary shareholder advocacy themes, MMA Praxis Mutual Funds is pursuing shareholder actions against practices of modern slavery, including forced child labor. We see this as a way to follow Jesus’ teachings and care for the most vulnerable among us. During the past year, MMA Praxis has worked on issues of child labor in several ways: • Taking the lead in corporate dialogues with Hershey1 and Kraft2, to work with these companies and their supply chains to end forced child labor in the cocoa industry. • Assisting to coordinate and plan the strategic spinners and mills initiative to help textile companies eliminate child labor-tainted cotton from their supply chain. • Signing letters to hotel chains and sponsors of World Cup 2010 to raise awareness of the human trafficking problem at the event, and encourage companies to train their staff to protect women and children from forced prostitution and trafficking. • Participating in a shareholder dialogue with Wyndham Hotels3, one of the world’s largest hotel brands, regarding training and new organizational procedures to protect vulnerable people from human trafficking on the grounds of Wyndham’s hotels. Ending child labor in the cocoa trade In West Africa, it is estimated that tens of thousands of children are forced to work on cocoa plantations – particularly in Ghana and the Ivory Coast, the world’s two top cocoa exporting nations. Many of these children are smuggled in from extremely poor countries, such as Mali and Burkina Faso. Since most cocoa beans come from hundreds of thousands of small farms and pass through three or more companies before reaching the major confectioners, documenting labor abuses and certifying ethical practices is difficult. Social investors are working with the world’s largest chocolate companies to establish industry-wide solutions to the problem of forced labor and low pay on cocoa farms. In late 2009, MMA Praxis Mutual Funds met with representatives from The Hershey Company to discuss the sustainability of its cocoa bean sourcing – specifically, how Hershey can encourage equitable pay for farmers and fair labor standards for workers. MMA Praxis continues to lead the dialogue with Hershey and other chocolate companies about their cocoa supply chain, while collaborating with other socially concerned investor groups and non-profit organizations. MMA Praxis Intermediate Income Fund makes high social impact purchases The MMA Praxis Intermediate Income Fund recently purchased bonds that support environmental and social justice initiatives, continuing the fund’s commitment to positive, faith based investing. Housing opportunities The United States Department of Housing and Urban Development4 (HUD) attempts to support community development and increase access to affordable housing free from discrimination. HUD has 3 various program offices that carry out this mission, such as the Center for Faith Based and Neighborhood Partnerships, which works directly with both faith-based and secular non-profit organizations to encourage community development and access to basic standards of living. MMA Praxis has made a $1.5 million HUD bond purchase. Foreign aid MMA Praxis recognizes the need to extend economic support beyond the borders of any individual country. The United States Agency for International Development5 (USAID) actively provides humanitarian assistance to countries throughout the world through health care, education and microfinance. In July, MMA Praxis purchased a $2.2 million USAID bond, backed by the full faith and credit of the U.S. Government, designated for Egypt. This money is going toward water and wastewater systems for people who do not currently have access to pipelines. Renewable energy The MMA Praxis Intermediate Income Fund has routinely demonstrated a commitment to alternative energy sources. Most recently, the fund purchased a $167,000 bond investment in Nextera Energy Resources6. The bond is designated specifically for funding multiple wind energy projects being operated by FPL Energy National Wind, a subsidiary of Nextera. Natural gas resolution draws high support at EOG Resources7 Last November, MMA Praxis co-filed a shareholder resolution at EOG Resources, a major natural gas company, calling for a report on the environmental impact of the company’s hydraulic fracturing operations. The requested report would examine potential policies for EOG to adopt to reduce or eliminate hazards to air, water and soil quality from fracturing. In May, at the company’s annual meeting, the resolution garnered 31 percent of the vote – a high percentage for a first time resolution. Hydraulic fracturing is a practice used to extract unconventional sources of natural gas through the injection of water, chemicals and particles underground to create fractures through which gas can flow for collection. MMA Praxis believes hydraulic drilling activities increase the potential for reputational damage and vulnerability to litigation, and weak and uneven regulatory controls necessitate that companies go above and beyond current regulatory requirements to protect the environment and their own long-term interests. MMA Praxis has recently begun dialogue with EOG to discuss hydraulic fracturing and will continue to pursue and support better environmental practices with other energy companies. Mark Regier MMA Praxis Mutual Funds Director of Stewardship Investing 1 MMA Praxis Core Stock Fund held 0.12 percent and MMA Praxis Growth Index Fund held 0.12 percent of The Hershey Company as of Dec. 31, 2010. 2 MMA Praxis Core Stock Fund held 0.29 percent and MMA Praxis Value Index Fund held 1.22 percent of Kraft Foods Inc. as of Dec. 31, 2010. 3 MMA Praxis Core Value Index Fund held 0.14 percent of Wyndham Hotels and Resorts as of Dec. 31, 2010. 4 MMA Praxis Intermediate Income Fund held 0.5 percent of United States Department of Housing and Urban Development as of Dec. 31, 2010. 5 MMA Praxis Intermediate Income Fund held 0.75 percent of United States Agency for International Development as of Dec. 31, 2010. 4 6 MMA Praxis Intermediate Income Fund held 0.05 percent of FPL Energy National Wind, a subsidiary of Nextera, as of Dec. 31, 2010. 7 MMA Praxis Core Stock Fund held 3.41 percent and MMA Praxis Growth Index Fund held 0.53 percent of EOG Resources as of Dec. 31, 2010. The views expressed are those of the Director of Stewardship Investing as of Dec. 31, 2010, are subject to change, and may differ from the views of other portfolio managers or the firm as a whole. These opinions are not intended to be a forecast of future events, a guarantee of future results, or investment advice. All data referenced are from sources deemed to be reliable but cannot be guaranteed. Securities and sectors referenced should not be construed as a solicitation or recommendation or be used as the sole basis for any investment decision. 5 MMA Praxis Intermediate Income Fund Annual report to shareholders Portfolio managers’ letter The MMA Praxis Intermediate Income fund had a solid second half, with Class I Shares shareholders receiving a 1.37 percent return and Class A Shares (without load) shareholders obtaining 1.26 percent. The Barclays Aggregate had a 1.15 percent return for the comparable period. For the full year, the Class I Shares return was 6.60 percent and the Class A Shares (without load) was 6.26 percent, compared to a 6.54 percent return for the Barclays Aggregate. The main factor in the Class A Shares (without load) underperformance was the Fund expenses. The main reasons for the outperformance in the second half were the strong performance of corporate bonds and commercial mortgage backed securities (CMBS) and the poor returns for Treasury bonds. Corporate bonds returned 3.03 percent and CMBS were up 7.31 percent. Treasuries were up 0.01 percent. Treasury rates rose for all maturities longer than three years. In the second half of 2010, the change varied from an increase of 0.02 percent for the three year note to 0.45 percent for the 30-year bond. This kind of move is called a “steepener” because long interest rates rise more than short rates, reflecting improved prospects for economic recovery due to the U.S. Federal Reserve’s quantitative easing program and the tax cuts agreed to by Congress and the President. It also reflected the greater risk of future inflation. With short-term rates held in check by the U.S. Federal Reserve, the market reflected the new realities by pushing up rates of longer maturity bonds. Since bond coupons are fixed, rising interest rates mean lower bond prices. The Fund managers had been expecting interest rates to rise at some point. As a result, the duration (average life of the funds cash flows) was lower than the duration of the benchmark. This helped mitigate the impact of falling bond prices and improved the Fund’s return relative to the Barclays Aggregate. Outlook Our expectations for 2011 are still developing, but we expect reasonably strong economic growth of 3.0 to 3.5 percent. If we are correct, this should lower the unemployment rate to roughly 9 percent by year end. Historically, inflation does not begin to rise until the unemployment rate is below 8 percent. As a result, we expect somewhat higher interest rates by year end, but there will be periods when rates fall, as well. Currently, growth expectations are rising and that is pushing up stock prices, commodity prices and interest rates. While we do believe that slightly higher rates are probable at some point, the economy still is not strong enough to sustain satisfactory growth if interest rates rise too much. We expect this to lead to periods of exuberance that will push interest rates up to the point that loan demand recedes and economic growth slows, leading to concerns the recovery will falter. Interest rates will then decline and growth will rebound because the underlying strength of the economy will reassert itself. With very low interest rates, we believe returns on investment grade bonds for 2011 will be very modest. The yield to maturity on the Barclays Aggregate at year end was 2.97 percent. This implies it will be very difficult over the next three to five years to earn meaningfully more than 3 percent from investment grade bond investments. Our approach will be to add in moderate amounts of other bond classes that are not part of the index, as well as more investment grade bonds with above average yields. As the economy recovers, we believe inflation and interest rates will rise. And, as these risks become more imminent, we expect to keep our duration shorter than the index and to add in securities that are less vulnerable to rising interest rates. 6 With many investors fearful of inflation, we would also point out that inflation adjusted securities, like U.S. government TIPS (Treasury Inflation Protected Securities), are no guarantee that bond holders will not experience losses of principal. This is because TIPS are often long duration securities with large interest rate risks. As a result, even if they offset inflation they do not necessarily offset rising interest rates. If interest rates rise, inflation protected bonds can still decline in value. We do expect modest returns in 2011 consistent with the 2010 3 percent yield for the Barclays Aggregate Index. There are many potential risks in 2011 that may push bond prices up or down. We see this as an opportunity to create value for our investors. Delmar King MMA Praxis Intermediate Income Fund Co-fund Manager Benjamin J. Bailey, CFA® MMA Praxis Intermediate Income Fund Co-fund Manager The views expressed are those of the portfolio managers as of Dec. 31, 2010, are subject to change, and may differ from the views of other portfolio managers or the firm as a whole. These opinions are not intended to be a forecast of future events, a guarantee of future results, or investment advice. All data referenced are from sources deemed to be reliable but cannot be guaranteed. Securities and sectors referenced should not be construed as a solicitation or recommendation or be used as the sole basis for any investment decision. 7 MMA Praxis Intermediate Income Fund Performance review Average annual total returns as of 12/31/10 Inception Expense Ratio** Date 1 Year 3 Year 5 Year 10 Year Gross Net Class A (No Load) 5/12/99 6.26% 6.57% 5.84% 5.39% 1.11% 0.97% Class A * 5/12/99 2.25% 5.22% 5.03% 4.99% Class I 5/1/06 6.60% 6.87% 6.09% 5.51% 0.62% 0.62% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit www.praxismutualfunds.com. * Reflects maximum front-end sales charge of 3.75%. Class I Share of this Fund was not in existence prior to 5/1/06. Class I Share performance calculated for any period prior to 5/1/06 is based on the performance of Class B Share since inception of 1/4/94 and has been adjusted to reflect differences in sales charges and expenses between the classes. The Class B Shares were exchanged into Class A Shares on August 17, 2009. The total returns shown reflect any expenses that were contractually or voluntarily reduced, reimbursed or paid by any party during the periods presented. In such instances, and without this activity, the total returns would have been lower. ** Reflects the expense ratios as reported in the Prospectus dated May 1, 2010. Contractual fee waivers are in effect from May 1, 2010 through April 30, 2012 for Class A. 8 MMA Praxis Intermediate Income Fund Performance review Growth of $10,000 investment 12/31/00 to 12/31/10 This chart represents historical performance of a hypothetical investment of $10,000 in the Fund and Index from 12/31/00 to 12/31/10, and includes the reinvestment of dividends and capital gains. Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit www.praxismutualfunds.com. The total returns shown reflect any expenses that were contractually or voluntarily reduced, reimbursed or paid by any party during the periods presented. In such instances, and without this activity, the total returns would have been lower. * Reflects maximum front-end sales charge of 3.75%. Class I Share of this Fund was not in existence prior to 5/1/06. Class I Share performance calculated for any period prior to 5/1/06 is based on the performance of Class B Share since inception of 1/4/94 and has been adjusted to reflect differences in sales charges and expenses between the classes. The Class B Shares were exchanged into Class A Shares on August 17, 2009. 1 Barclay’s Capital Aggregate Bond Index is an unmanaged index composed of the Barclay’s Capital Government/Credit Index and the Barclay’s Capital Mortgage-Backed Securities Index and includes Treasury issues, agency issues, corporate bond issues and mortgage-backed securities, and is intended to be generally representative of the bond market as a whole. The above index is for illustrative purposes only and does not reflect the deduction of expenses associated with a mutual fund, such as investment management and fund accounting fees. The Fund’s performance reflects the deduction of these services. An investor cannot invest directly in an index, although they can invest in its underlying securities. 9 MMA Praxis Intermediate Income Fund Schedule of portfolio investments December 31, 2010 PRINCIPAL AMOUNT VALUE ASSET BACKED SECURITY—0.2% Discover Card Master Trust, 5.10%, 10/15/13 $ $ COLLATERALIZED MORTGAGE OBLIGATIONS—0.1% Countrywide Home Loan Mortgage Pass Through Trust, 5.25%, 6/25/33 JPMorgan Mortgage Trust, 4.50%, 9/25/34 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS COMMERCIAL MORTGAGE BACKED SECURITIES—6.8% Banc of America Commercial Mortgage, Inc., 5.12%, 7/11/43 Bear Stearns Commercial Mortgage Securities, 4.52%, 11/11/41 Bear Stearns Commercial Mortgage Securities, 4.56%, 2/13/42+ Bear Stearns Commercial Mortgage Securities, 4.67%, 6/11/41 Bear Stearns Commercial Mortgage Securities, 4.95%, 2/11/41 Bear Stearns Commercial Mortgage Securities, 5.12%, 2/11/41+ Bear Stearns Commercial Mortgage Securities, 5.13%, 10/12/42+ Bear Stearns Commercial Mortgage Securities, 5.54%, 9/11/41 Bear Stearns Commercial Mortgage Securities, 5.61%, 6/13/50 Bear Stearns Commercial Mortgage Securities, 5.74%, 9/11/42+ CS First Boston Mortgage Securities Corp., 6.53%, 6/15/34 First Union National Bank Commercial Mortgage, 6.22%, 12/12/33 GE Capital Commercial Mortgage Corp., 6.53%, 5/15/33 GMAC Commercial Mortgage Securities, Inc., 5.39%, 10/15/38 GMAC Commercial Mortgage Securities, Inc., 6.47%, 4/15/34 JPMorgan Chase Commercial Mortgage Securities Corp., 4.63%, 3/15/46 JPMorgan Chase Commercial Mortgage Securities Corp., 4.90%, 10/15/42 JPMorgan Chase Commercial Mortgage Securities Corp., 4.92%, 10/15/42+ JPMorgan Chase Commercial Mortgage Securities Corp., 5.40%, 5/15/45 LB-UBS Commercial Mortgage Trust, 5.64%, 12/15/25 Morgan Stanley Capital I, 4.83%, 6/12/47 Morgan Stanley Capital I, 5.01%, 1/14/42 Morgan Stanley Capital I, 5.81%, 8/12/41+ Morgan Stanley Dean Witter Capital I, 5.93%, 12/15/35 TOTAL COMMERCIAL MORTGAGE BACKED SECURITIES FOREIGN BONDS—1.5% Arab Republic of Egypt, 4.45%, 9/15/15 Province of Ontario, Canada, 4.10%, 6/16/14 Republic of Austria, 2.00%, 11/15/12(a) TOTAL FOREIGN BONDS See accompanying notes to financial statements. 10 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT VALUE MUNICIPAL BONDS—2.0% Cincinnati Ohio Water System Rev., 6.46%, 12/01/34 $ $ Columbus Multi-High School Building Corp. Rev., 6.45%, 1/15/30 Houston Independent School District, 6.17%, 2/15/34 Indianapolis Public School Multi-School Building, 5.73%, 7/15/29 LL&P Wind Energy, Inc. (XLCA), 5.73%, 12/01/17(a) Wisconsin State Transportation Rev., 5.84%, 7/01/30 TOTAL MUNICIPAL BONDS CORPORATE BONDS—46.2% ADVERTISING—0.4% Omnicom Group, Inc., 6.25%, 7/15/19 AUTO COMPONENTS—0.4% BorgWarner, Inc., 5.75%, 11/01/16 BIOTECHNOLOGY—0.2% Biogen Idec, Inc., 6.00%, 3/01/13 BROADCASTING & CABLE TV—0.6% Comcast Corp., 5.15%, 3/01/20 DIRECTV Holdings LLC / DIRECTV Financing Co., Inc., 7.63%, 5/15/16 BUILDING PRODUCTS—0.5% Masco Corp., 6.13%, 10/03/16 Owens Corning, 6.50%, 12/01/16 CAPITAL MARKETS—0.6% BlackRock, Inc., 3.50%, 12/10/14 Franklin Resources, Inc., 2.00%, 5/20/13 CHEMICALS—0.7% Airgas, Inc., 3.25%, 10/01/15 Albemarle Corp., 4.50%, 12/15/20 Nalco Co., 8.25%, 5/15/17 See accompanying notes to financial statements. 11 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.2%, continued COMMERCIAL BANKS—2.7% American Express Bank FSB, 5.55%, 10/17/12 $ $ ANZ National Internatioanl Ltd., 3.13%, 8/10/15(a) Bank of New York Mellon Corp., 5.13%, 8/27/13 Bank of Nova Scotia, 2.25%, 1/22/13 Canadian Imperial Bank of Commerce, 2.00%, 2/04/13(a) State Street Corp., 7.35%, 6/15/26 Wells Fargo & Co., 5.25%, 10/23/12 COMMERCIAL SERVICES & SUPPLIES—0.6% GATX Corp., 9.00%, 11/15/13 TTX Co., 4.90%, 3/01/15(a) CONSTRUCTION MATERIALS—0.4% Martin Marietta Materials, Inc., 6.60%, 4/15/18 CONSUMER FINANCE—0.9% American Honda Finance Corp., 4.63%, 4/02/13(a) Ford Motor Credit Co. LLC, 7.25%, 10/25/11 CONTAINERS & PACKAGING—0.6% Bemis Co., Inc., 5.65%, 8/01/14 Sealed Air Corp., 7.88%, 6/15/17 DIVERSIFIED FINANCIAL SERVICES—4.5% Ally Financial, Inc., 6.75%, 12/01/14 Bank of America Corp., 4.50%, 4/01/15 Citigroup, Inc., 5.13%, 5/05/14 Equifax, Inc., 4.45%, 12/01/14 ERAC USA Finance LLC, 5.90%, 11/15/15(a) General Electric Capital Corp., 6.15%, 8/07/37 Goldman Sachs Group, Inc., 6.88%, 1/15/11 JPMorgan Chase & Co., 4.65%, 6/01/14 Moody’s Corp., 5.50%, 9/01/20 Morgan Stanley, 5.63%, 9/23/19 NASDAQ OMX Group, Inc., 4.00%, 1/15/15 National Rural Utilities Cooperative Finance Corp., 10.38%, 11/01/18 NYSE Euronext, 4.80%, 6/28/13 UBS AG, 3.88%, 1/15/15 See accompanying notes to financial statements. 12 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.2%, continued ELECTRIC UTILITIES—5.0% AEP Texas North Co., 5.50%, 3/01/13 $ $ Atlantic City Electric Co., 7.75%, 11/15/18 CenterPoint Energy Houston Electric LLC, 7.00%, 3/01/14 CMS Energy Corp., 4.25%, 9/30/15 Consumers Energy Co., 6.70%, 9/15/19 FPL Energy National Wind LLC, 5.61%, 3/10/24(a) ITC Holdings Corp., 5.50%, 1/15/20(a) Kiowa Power Partners LLC, 4.81%, 12/30/13(a) MidAmerican Energy Co., 6.75%, 12/30/31 Pennsylvania Electric Co., 5.20%, 4/01/20 Portland General Electric Co., 6.10%, 4/15/19 Potomac Edison Co., 5.13%, 8/15/15 Potomac Electric Power Co., 6.50%, 11/15/37 Puget Sound Energy, Inc., 6.74%, 6/15/18 TransAlta Corp., 4.75%, 1/15/15 TransAlta Corp., 6.65%, 5/15/18 Vectren Utility Holdings, Inc., 6.63%, 12/01/11 ELECTRICAL EQUIPMENT—0.2% Thomas & Betts Corp., 5.63%, 11/15/21 ENGINES - INTERNAL COMBUSTION—0.3% Briggs & Stratton Corp., 8.88%, 3/15/11 FOOD & STAPLES RETAILING—0.2% Kroger Co., 7.50%, 1/15/14 FOOD PRODUCTS—0.5% Kellogg Co., 4.25%, 3/06/13 Ralcorp Holdings, Inc., 4.95%, 8/15/20 GAS UTILITIES—2.1% Enbridge Energy Partners LP, 5.20%, 3/15/20 Enterprise Products Operating LLC, 3.70%, 6/01/15 Florida Gas Transmission Co. LLC, 4.00%, 7/15/15(a) Indiana Gas Co., Inc., 6.55%, 6/30/28 Michigan Consolidated Gas Co., 8.25%, 5/01/14 National Fuel Gas Co., 6.50%, 4/15/18 Northern Natural Gas Co., 5.38%, 10/31/12(a) Sempra Energy, 6.50%, 6/01/16 See accompanying notes to financial statements. 13 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.2%, continued HEALTH CARE EQUIPMENT & SUPPLIES—0.7% Beckman Coulter, Inc., 6.00%, 6/01/15 $ $ Mead Johnson Nutrition Co., 3.50%, 11/01/14 Zimmer Holdings, Inc., 4.63%, 11/30/19 HEALTH CARE PROVIDERS & SERVICES—1.0% Express Scripts, Inc., 6.25%, 6/15/14 Howard Hughes Medical Institute, 3.45%, 9/01/14 Laboratory Corp of America Holdings, 3.13%, 5/15/16 McKesson Corp., 6.50%, 2/15/14 HOTELS, RESTAURANTS & LEISURE—0.6% Hyatt Hotels Corp., 5.75%, 8/15/15(a) Yum! Brands, Inc., 8.88%, 4/15/11 HOUSEHOLD DURABLES—0.4% Snap-On, Inc., 4.25%, 1/15/18 Stanley Black & Decker, Inc., 6.15%, 10/01/13 HOUSEHOLD PRODUCTS—0.2% Church & Dwight Co., Inc., 3.35%, 12/15/15 INDUSTRIAL CONGLOMERATES—1.3% Cargill, Inc., 7.50%, 9/01/26(a) Cooper U.S., Inc., 5.45%, 4/01/15 Harsco Corp., 5.75%, 5/15/18 INDUSTRIAL MACHINERY—0.3% Valmont Industries, Inc., 6.63%, 4/20/20 INSURANCE BROKERS—0.3% Willis North America, Inc., 5.63%, 7/15/15 INTEGRATED TELECOMMUNICATION SERVICES—1.3% AT&T, Inc., 4.95%, 1/15/13 Frontier Communications Corp., 7.88%, 4/15/15 GTE Corp., 6.84%, 4/15/18 Sprint Capital Corp., 7.63%, 1/30/11 See accompanying notes to financial statements. 14 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.2%, continued INTERNET & CATALOG RETAIL—0.2% QVC, Inc., 7.13%, 4/15/17(a) $ $ INTERNET RETAIL—0.2% eBay, Inc., 1.63%, 10/15/15 IT SERVICES—0.5% Dun & Bradstreet Corp., 2.88%, 11/15/15 Dun & Bradstreet Corp., 6.00%, 4/01/13 Fiserv, Inc., 3.13%, 10/01/15 LIFE & HEALTH INSURANCE—0.2% Prudential Financial, Inc., 4.75%, 4/01/14 MACHINERY—0.2% Pall Corp., 5.00%, 6/15/20 METALS & MINING—0.5% Carpenter Technology Corp., 6.63%, 5/15/13 Teck Resources Ltd., 9.75%, 5/15/14 MULTI-LINE INSURANCE—1.4% American International Group, Inc., 4.25%, 5/15/13 Horace Mann Educators Corp., 6.85%, 4/15/16 MetLife, Inc., 4.75%, 2/08/21 Metropolitan Life Global Funding I, 5.13%, 6/10/14(a) Principal Life Global Funding I, 6.25%, 2/15/12(a) Unitrin, Inc., 6.00%, 11/30/15 MULTILINE RETAIL—0.8% Wal-Mart Stores, Inc., 1.50%, 10/25/15 Wal-Mart Stores, Inc., 7.55%, 2/15/30 OIL, GAS & CONSUMABLE FUELS—2.4% BP Capital Markets plc, 3.88%, 3/10/15 ConocoPhillips Holding Co., 6.95%, 4/15/29 Motiva Enterprises LLC, 5.20%, 9/15/12(a) Pioneer Natural Resources Co., 5.88%, 7/15/16 Ras Laffan Liquefied Natural Gas Co. Ltd. III, 5.83%, 9/30/16(a) Shell International Finance BV, 4.00%, 3/21/14 Texas Gas Transmission LLC, 4.60%, 6/01/15 See accompanying notes to financial statements. 15 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.2%, continued PAPER & FOREST PRODUCTS—0.3% Domtar Corp., 9.50%, 8/01/16 $ $ Plum Creek Timberlands LP, 4.70%, 3/15/21 PERSONAL PRODUCTS—0.4% Avon Products, Inc., 5.63%, 3/01/14 PHARMACEUTICALS—1.2% Abbott Laboratories, 5.13%, 4/01/19 Novartis Capital Corp., 4.13%, 2/10/14 Roche Holdings, Inc., 6.00%, 3/01/19(a) PROPERTY & CASUALTY INSURANCE—1.5% 21st Century Insurance Group, 5.90%, 12/15/13 Fidelity National Financial, Inc., 7.30%, 8/15/11 Markel Corp., 6.80%, 2/15/13 Progressive Corp., 6.70%, 6/15/37+ W.R. Berkley Corp., 6.15%, 8/15/19 PUBLISHING—0.6% McGraw-Hill Cos., Inc., 5.38%, 11/15/12 Washington Post Co., 7.25%, 2/01/19 REAL ESTATE INVESTMENT TRUSTS (REITS)—0.7% AMB Property LP, 6.13%, 12/01/16 Pan Pacific Retail Properties, Inc., 5.95%, 6/01/14 REINSURANCE—0.4% Berkshire Hathaway, Inc., 2.13%, 2/11/13 ROAD & RAIL—0.9% Burlington Northern Santa Fe LLC, 5.75%, 5/01/40 Canadian National Railway Co., 4.40%, 3/15/13 CSX Transportation, Inc., 8.38%, 10/15/14 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.9% Analog Devices, Inc., 5.00%, 7/01/14 Applied Materials, Inc., 7.13%, 10/15/17 KLA-Tencor Corp., 6.90%, 5/01/18 SOFT DRINKS—0.4% Bottling Group LLC, 5.13%, 1/15/19 See accompanying notes to financial statements. 16 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.2%, continued SPECIALTY RETAIL—0.4% Home Depot, Inc., 5.25%, 12/16/13 $ $ Staples, Inc., 9.75%, 1/15/14 SUPRANATIONAL—2.1% Corporation Andina de Fomento, 5.20%, 5/21/13 Inter-American Development Bank, 3.50%, 3/15/13 Inter-American Development Bank, 3.50%, 7/08/13 International Bank for Reconstruction & Development, 2.00%, 12/04/13 International Finance Facility for Immunisation (IFFIM), 5.00%, 11/14/11(a) TECHNOLOGY DISTRIBUTORS—0.2% Arrow Electronics, Inc., 3.38%, 11/01/15 THRIFTS & MORTGAGE FINANCE—0.3% Countrywide Financial Corp., 5.80%, 6/07/12 TRANSPORTATION SERVICES—0.3% Golden State Petroleum Transport Corp., 8.04%, 2/01/19 TRUCK MANUFACTURERS—0.3% PACCAR, Inc., 6.88%, 2/15/14 TRUCKING—0.3% JB Hunt Transport Services, Inc., 3.38%, 9/15/15 UTILITIES—0.7% Harper Lake Solar Funding Corp., 7.65%, 12/31/18(a) Salton Sea Funding Corp., 7.48%, 11/30/18 SteelRiver Transmission Co. LLC, 4.71%, 6/30/17(a) WATER UTILITIES—0.4% American Water Capital Corp., 6.09%, 10/15/17 TOTAL CORPORATE BONDS See accompanying notes to financial statements. 17 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT VALUE CORPORATE NOTES—0.9% DEVELOPMENT AUTHORITIES—0.9% Everence Community Investment, Inc., 0.45%, 12/15/12+(b) $ $ Everence Community Investment, Inc., 0.68%, 12/15/11+(b) Everence Community Investment, Inc., 0.68%, 12/15/13+(b) TOTAL CORPORATE NOTES INTEREST-ONLY BONDS—0.0% FREDDIE MAC REMICS — 0.0% 5.00%, 4/15/29 GOVERNMENT NATIONAL MORTGAGE ASSOCIATION — 0.0% 0.77%, 4/16/27+ TOTAL INTEREST-ONLY BONDS U.S. GOVERNMENT AGENCIES—39.7% FEDERAL FARM CREDIT BANK — 0.8% 4.88%, 12/16/15 FEDERAL HOME LOAN BANK — 6.0% 3.38%, 6/12/20 3.88%, 6/14/13 4.88%, 5/17/17 5.00%, 11/17/17 5.00%, 12/10/21 5.50%, 7/15/36 FEDERAL HOME LOAN MORTGAGE CORP. — 10.7% 2.61%, 5/01/34+ 2.61%, 5/01/34+ 3.75%, 3/27/19 4.00%, 10/01/25 4.50%, 6/01/18 4.50%, 6/01/39 4.50%, 9/01/40 5.00%, 4/01/19 5.00%, 12/01/21 5.00%, 2/15/32 5.00%, 7/01/35 5.00%, 6/01/39 5.50%, 4/01/22 5.50%, 11/01/33 See accompanying notes to financial statements. 18 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT VALUE U.S. GOVERNMENT AGENCIES—39.7%, continued FEDERAL HOME LOAN MORTGAGE CORP. — 10.7%, continued 5.50%, 3/01/36 $ $ 5.50%, 6/01/36 5.50%, 12/01/36 6.00%, 9/01/17 6.00%, 4/01/27 6.00%, 6/01/36 6.00%, 8/01/37 7.00%, 2/01/30 7.00%, 3/01/31 7.50%, 7/01/30 FEDERAL NATIONAL MORTGAGE ASSOCIATION — 15.7% 1.25%, 8/20/13 2.20%, 2/01/34+ 2.52%, 6/01/33+ 2.60%, 5/01/34+ 3.50%, 7/01/20 3.50%, 10/01/25 4.13%, 4/15/14 4.38%, 10/15/15 4.50%, 9/01/40 4.50%, 10/01/40 5.00%, 2/13/17 5.00%, 7/01/18 5.00%, 9/01/18 5.00%, 4/01/25 5.00%, 7/01/25 5.00%, 10/01/25 5.00%, 10/01/35 5.43%, 5/01/37+ 5.50%, 6/01/22 5.50%, 11/01/25 5.50%, 2/01/34 5.50%, 1/01/35 5.50%, 10/01/35 5.50%, 6/01/36 5.50%, 11/01/36 6.00%, 10/01/33 6.00%, 11/01/34 6.00%, 10/01/35 6.00%, 6/01/36 6.63%, 11/15/30 See accompanying notes to financial statements. 19 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT VALUE U.S. GOVERNMENT AGENCIES—39.7%, continued FEDERAL NATIONAL MORTGAGE ASSOCIATION — 15.7%, continued 7.00%, 7/01/15 $ $ 7.00%, 11/01/19 7.00%, 11/01/19 8.50%, 9/01/26 GOVERNMENT NATIONAL MORTGAGE ASSOCIATION — 0.6% 3.50%, 1/20/34+ 5.50%, 10/20/38 6.50%, 11/20/38 6.75%, 4/15/16 7.00%, 12/20/30 7.00%, 10/20/31 7.00%, 3/20/32 SMALL BUSINESS ADMINISTRATION — 0.2% 0.60%, 2/25/32+ 1.00%, 9/25/18+ U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT — 0.5% 1.80%, 8/01/14 FDIC GUARANTEED—5.2% (c) Citibank NA, 1.75%, 12/28/12 Citigroup Funding, Inc., 1.88%, 10/22/12 Citigroup Funding, Inc., 1.88%, 11/15/12 General Electric Capital Corp., 2.20%, 6/08/12 JPMorgan Chase & Co., 2.20%, 6/15/12 PNC Funding Corp., 1.88%, 6/22/11 Regions Bank/Birmingham AL, 3.25%, 12/09/11 U.S. Central Federal Credit Union, 1.90%, 10/19/12 TOTAL U.S. GOVERNMENT AGENCIES See accompanying notes to financial statements. 20 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE INVESTMENT COMPANY—0.4% MUTUAL FUND—0.4% Pax World High Yield Bond Fund, Individual Investor Class $ SHORT TERM INVESTMENT—1.0% INVESTMENT COMPANY—1.0% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $281,689,743)—98.8% $ Other assets in excess of liabilities — 1.2% NET ASSETS—100% $ + Variable rate security. Rates presented are the rates in effect at December 31, 2010. (a) 144a security is restricted as to resale to institutional investors. These securities were deemed liquid under guidelines established by the Board of Trustees. At December 31, 2010, these securities were valued at $21,451,963 or 7.2% of net assets. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid and are fair valued under guidelines established by the Board of Trustees: Security Yield Shares Acquisition Date Everence Community Investment, Inc. 0.45% 12/2009 Everence Community Investment, Inc. 0.45% 8/2010 Everence Community Investment, Inc. 0.68% 12/2009 Everence Community Investment, Inc. 0.68% 8/2010 Everence Community Investment, Inc. 0.68% 12/2009 At December 31, 2010, these securities had an aggregate market value of $2,803,207, representing 0.9% of net assets. (c) Securities are guaranteed by the Federal Deposit Insurance Corporation (FDIC) under its Temporary Liquidity Guarantee Program (TLGP). Under this program, the FDIC guarantees, with the full faith and credit of the U.S. government, the payment of principal and interest. The expiration of the FDIC’s guarantee is the earlier of the maturity date of the debt or June 30, 2012. * Represents cost for financial reporting purposes. FDIC — Federal Deposit Insurance Corporation plc — Public Liability Company REMICS — Real Estate Mortgage Investment Conduits Rev. — Revenue XLCA — XL Capital Assurance, Inc. See accompanying notes to financial statements. 21 MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued December 31, 2010 Valuation Information: The following is a summary of the valuation inputs used to value the Fund’s investments at December 31, 2010. The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Securities Valuation section in the accompanying notes to financial statements. Valuation Inputs at Reporting Date: Description Level 1 Level 2 Level 3 Total Investments at Value Asset Backed Security $ — $ $ — $ Collateralized Mortgage Obligations — — Commercial Mortgage Backed Securities — — Foreign Bonds — — Municipal Bonds — — Corporate Bonds — — Corporate Notes — — Interest-Only Bonds — — U.S. Government Agencies — — Investment Company — — Short Term Investment — — Total Investments $ Following is a reconciliation of Level 3 assets for which significant unobservable inputs for Investments in Securities were used to determine fair value: Corporate Notes Intermediate Income Fund Balance as of December 31, 2009 $ Proceeds from sales/maturities — Cost of purchases Change in unrealized appreciation (depreciation) ) Balance as of December 31, 2010 $ There were no significant transfers in or out of Levels 1, 2, or 3 during the year ended December 31, 2010. See accompanying notes to financial statements. 22 MMA Praxis Core Stock Fund Annual report to shareholders Portfolio managers’ letter MMA Praxis Core Stock Fund performance overview For the year ended Dec. 31, 2010, MMA Praxis Core Stock Fund Class A Shares (without load) returned 11.5 percent, under-performing its benchmark, the S&P 500 Index (“Index”), which returned 15.09 percent. Factors affecting the Fund’s performance All sectors of the market registered increases over the year. Consumer Discretionary, Industrials and Materials were the sectors within the Index that increased the most. Health Care and Utilities were the sectors within the Index that increased the least. The Fund had more invested in Financials than any other sector and they were the most important contributor to the Fund’s performance. The Fund’s financial companies outperformed the corresponding sector within the Index (up 18 percent versus up 12 percent for the Index) and had a higher relative average weighting (28 percent versus 16 percent for the Index). Berkshire Hathaway, Wells Fargo, Julius Baer and Progressive were among the most important contributors to performance. Consumer staple companies were the second most important contributor to performance. The Fund’s consumer staple companies outperformed the corresponding sector within the Index (up 18 percent versus up 14 percent for the Index) and had a higher relative average weighting (19 percent versus 11 percent for the Index). Costco and Procter & Gamble were among the most important contributors to performance. While energy companies made positive contributions to absolute performance, they were the most important reason that the Fund lagged the Index. The Fund’s energy companies underperformed the corresponding sector within the Index (up 6 percent versus up 20 percent for the Index) and had approximately the same relative average weighting (both 11 percent). Canadian Natural Resources was among the most important contributors to performance, while EOG Resources and Transocean were among the most important detractors from performance. While industrial companies also made positive contributions to absolute performance, they were the second most important reason that the Fund’s performance lagged the Index. The Fund’s industrial companies underperformed the corresponding sector within the Index (up 22 percent versus up 27 percent for the Index) and had a lower relative average weighting (5 percent versus 11 percent for the Index) in this stronger performing sector. China Shipping Development was among the most important detractors from performance. Five companies, Hewlett Packard, H&R Block, Google, Microsoft and Visa, were important detractors from the Fund’s performance. All five companies turned in negative returns for the year despite generally positive returns in the overall market. The Fund no longer owns H&R Block. The Fund held approximately 17 percent of its assets in foreign companies (including American Depositary Receipts) at Dec. 31, 2010. As a whole, these companies outperformed the domestic companies held by the Fund. 23 As of Dec. 31, 2010, only one company, Berkshire Hathaway, had dropped out of the Fund’s top 10 holdings from the end of 2009. This is consistent with our low-turnover strategy. The Fund continues to own Berkshire Hathaway, but in a reduced amount. The new addition to the Fund’s top 10 holdings, CVS Caremark, was the Fund’s twelfth largest holding at the end of 2009. Christopher C. Davis MMA Praxis Core Stock Fund Portfolio Manager CEO of Davis Advisors Kenneth C. Feinberg MMA Praxis Core Stock Fund Portfolio Manager Davis Advisors The views expressed are those of the portfolio manager as of Dec. 31, 2010, are subject to change, and may differ from the views of other portfolio managers or the firm as a whole. These opinions are not intended to be a forecast of future events, a guarantee of future results, or investment advice. All data referenced are from sources deemed to be reliable but cannot be guaranteed. Securities and sectors referenced should not be construed as a solicitation or recommendation or be used as the sole basis for any investment decision. 24 MMA Praxis Core Stock Fund Performance review Average annual total returns as of 12/31/10 Inception Expense Ratio** Date 1 Year 3 Year 5 Year 10 Year Gross Net Class A (No Load) 5/12/99 11.50% -5.13% -1.01% -0.52% 1.60% 1.60% Class A * 5/12/99 5.62% -6.81% -2.07% -1.06% Class I 5/1/06 12.38% -4.68% -0.58% -0.31% 0.95% 0.95% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit www.praxismutualfunds.com. * Reflects maximum front-end sales charge of 5.25%. Class I Share of this Fund was not in existence prior to 5/1/06. Class I Share performance calculated for any period prior to 5/1/06 is based on the performance of Class B Share since inception of 1/4/94 and has been adjusted to reflect differences in sales charges and expenses between the classes. The Class B Shares were exchanged into Class A Shares on August 17, 2009. The total returns shown reflect any expenses that were contractually or voluntarily reduced, reimbursed or paid by any party during the periods presented. In such instances, and without this activity, the total returns would have been lower. ** Reflects the expense ratios as reported in the Prospectus dated May 1, 2010. 25 MMA Praxis Core Stock Fund Performance review Growth of $10,000 investment 12/31/00 to 12/31/10 This chart represents historical performance of a hypothetical investment of $10,000 in the Fund and Index from 12/31/00 to 12/31/10, and includes the reinvestment of dividends and capital gains. Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit www.praxismutualfunds.com. The total returns shown reflect any expenses that were contractually or voluntarily reduced, reimbursed or paid by any party during the periods presented. In such instances, and without this activity, the total returns would have been lower. * Reflects maximum front-end sales charge of 5.25%. Class I Share of this Fund was not in existence prior to 5/1/06. Class I Share performance calculated for any period prior to 5/1/06 is based on the performance of Class B Share since inception of 1/4/94 and has been adjusted to reflect differences in sales charges and expenses between the classes. The Class B Shares were exchanged into Class A Shares on August 17, 2009. 1 The S&P 500 Composite Stock Price Index (the “S&P 500 Index”) is a widely recognized, unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The above index is for illustrative purposes only and does not reflect the deduction of expenses associated with a mutual fund, such as investment management and fund accounting fees. The Fund’s performance reflects the deduction of these services. An investor cannot invest directly in an index, although they can invest in its underlying securities. 26 MMA Praxis Core Stock Fund Schedule of portfolio investments December 31, 2010 SHARES VALUE COMMON STOCKS—96.6% AUTOMOBILES—1.5% Harley-Davidson, Inc. $ BEVERAGES—1.5% Coca-Cola Co. CAPITAL MARKETS—7.1% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Charles Schwab Corp. GAM Holding AG (Switzerland)(a) Goldman Sachs Group, Inc. Julius Baer Group Ltd. (Switzerland) CHEMICALS—0.8% Air Products & Chemicals, Inc. Potash Corp of Saskatchewan, Inc. (Canada) Praxair, Inc. COMMERCIAL BANKS—5.0% Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—1.6% Iron Mountain, Inc. COMPUTERS & PERIPHERALS—0.8% Hewlett-Packard Co. CONSTRUCTION MATERIALS—1.3% Martin Marietta Materials, Inc. Vulcan Materials Co. CONSUMER FINANCE—4.2% American Express Co. CONTAINERS & PACKAGING—2.2% Sealed Air Corp. DIVERSIFIED FINANCIAL SERVICES—0.5% JPMorgan Chase & Co. Moody’s Corp. See accompanying notes to financial statements. 27 MMA Praxis Core Stock Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—96.6%, continued ENERGY EQUIPMENT & SERVICES—0.8% Transocean Ltd. (Switzerland)(a) $ FOOD & STAPLES RETAILING—14.0% Costco Wholesale Corp. CVS Caremark Corp. FOOD PRODUCTS—1.3% Hershey Co. Kraft Foods, Inc., Class A Mead Johnson Nutrition Co. Unilever NV - NY Registry Shares- ADR (Netherlands) HEALTH CARE EQUIPMENT & SUPPLIES—1.6% Baxter International, Inc. Becton Dickinson and Co. HEALTH CARE PROVIDERS & SERVICES—1.7% Express Scripts, Inc. (a) HOUSEHOLD DURABLES—0.3% Hunter Douglas NV (Netherlands) HOUSEHOLD PRODUCTS—5.0% Procter & Gamble Co. INDUSTRIAL CONGLOMERATES—0.3% Tyco International Ltd. (Switzerland) INSURANCE—8.2% AON Corp. Berkshire Hathaway, Inc., Class A (a) 23 Loews Corp. Markel Corp. (a) Progressive Corp. Transatlantic Holdings, Inc. INTERNET & CATALOG RETAIL—0.4% Liberty Media Corp. - Interactive, Series A (a) INTERNET SOFTWARE & SERVICES—4.5% Google, Inc., Class A (a) See accompanying notes to financial statements. 28 MMA Praxis Core Stock Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—96.6%, continued IT SERVICES—0.3% Visa, Inc., Class A $ MARINE—1.3% China Shipping Development Co. Ltd., Class H (China) Kuehne + Nagel International AG (Switzerland) MEDIA—0.6% Grupo Televisa SA- ADR (Mexico)(a) Liberty Media Corp. - Starz, Series A (a) METALS & MINING—1.4% BHP Billiton plc (United Kingdom) Rio Tinto plc (United Kingdom) OIL, GAS & CONSUMABLE FUELS—10.0% Canadian Natural Resources Ltd. (Canada) Devon Energy Corp. EOG Resources, Inc. OGX Petroleo e Gas Participacoes SA (Brazil)(a) PAPER & FOREST PRODUCTS—1.5% Sino-Forest Corp. (Canada)(a) PERSONAL PRODUCTS—0.2% Natura Cosmeticos SA (Brazil) PHARMACEUTICALS—8.0% Johnson & Johnson Merck & Co., Inc. Roche Holding AG (Switzerland) REAL ESTATE MANAGEMENT & DEVELOPMENT—1.6% Brookfield Asset Management, Inc., Class A (Canada) Hang Lung Group Ltd. (Hong Kong) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.7% Texas Instruments, Inc. See accompanying notes to financial statements. 29 MMA Praxis Core Stock Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT/ SHARES VALUE COMMON STOCKS—96.6%, continued SOFTWARE—1.4% Activision Blizzard, Inc. $ Microsoft Corp. SPECIALTY RETAIL—2.4% Bed Bath & Beyond, Inc. (a) CarMax, Inc. (a) TRANSPORTATION INFRASTRUCTURE—1.3% China Merchants Holdings International Co. Ltd. (Hong Kong) WIRELESS TELECOMMUNICATION SERVICES—0.3% America Movil SAB de CV, Series L- ADR (Mexico) TOTAL COMMON STOCKS COMMERCIAL PAPER—2.1% Intesa Funding LLC, 0.20%, 1/03/11 $ CORPORATE NOTES—1.3% DEVELOPMENT AUTHORITIES—1.3% Everence Community Investment, Inc., 0.45%, 12/15/12+(b) Everence Community Investment, Inc., 0.68%, 12/15/11+(b) Everence Community Investment, Inc., 0.68%, 12/15/13+(b) TOTAL CORPORATE NOTES See accompanying notes to financial statements. 30 MMA Praxis Core Stock Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE SHORT TERM INVESTMENT—0.0% INVESTMENT COMPANY—0.0% JPMorgan U.S. Government Money Market Fund, Agency Shares $ TOTAL INVESTMENTS (Cost* $145,256,276)—100.0% $ Liabilities in excess of other assets — 0.0% ) NET ASSETS—100% $ + Variable rate security. Rates presented are the rates in effect at December 31, 2010. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid and are fair valued under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.45% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 At December 31, 2010, these securities had an aggregate market value of $2,179,868, representing 1.3% of net assets. * Represents cost for financial reporting purposes. ADR —American Depositary Receipt plc —Public Liability Company See accompanying notes to financial statements. 31 MMA Praxis Core Stock Fund Schedule of portfolio investments, continued December 31, 2010 Valuation Information: The following is a summary of the valuation inputs used to value the Fund’s investments at December 31, 2010. The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Securities Valuation section in the accompanying notes to financial statements. Valuation Inputs at Reporting Date: Description Level 1 Level 2 Level 3 Total Investments at Value Common Stocks $ $ — $ — $ Commercial Paper — — Corporate Notes — — Short Term Investment — — Total Investments $ Following is a reconciliation of Level 3 assets for which significant unobservable inputs for Investments in Securities were used to determine fair value: Corporate Notes Core Stock Fund Balance as of December 31, 2009 $ Proceeds from sales/maturities ) Cost of purchases — Change in unrealized appreciation (depreciation) ) Balance as of December 31, 2010 $ There were no significant transfers in or out of Levels 1, 2, or 3 during the year ended December 31, 2010. See accompanying notes to financial statements. 32 MMA Praxis International Fund Annual report to shareholders Portfolio manager’s letter Last year, we described the market gains of 2009 as exceptional, abnormal and, some even as record breaking. In 2010, we experienced a more modest year in comparison, but still one which saw strong gains across many markets, including a gain of 7.75 percent in the MSCI EAFE Index. The year presented many macro challenges, with investors still wary of taking substantial equity risk on their books. The United States deficits – federal, current account, state and municipal – were all of concern due to their size and implications for growth and the markets. Europe went through its own turmoil, with Greek and Irish problems to the fore. The year started with investor nervousness, got hit by the sovereign crisis in the second quarter, but took comfort in the establishment of the European Financial Stability Facility in June. Markets entered a period of volatility in July as fears of a double-dip recession combined with continued high unemployment levels. These fears were finally subdued, as expectations grew that the U.S. Federal Reserve would maintain a loose monetary policy and even resort to another round of quantitative easing. This helped global markets to rally strongly in the third quarter and to add further gains in the fourth quarter, thus finishing the year out with high single digit returns. There was a great deal of divergence among different international markets. For example, in emerging markets, China was marginally positive at less than 2 percent, but Mexico rose by over 27 percent. In Europe, the Spanish market was down by almost 22 percent, but Germany rose by 8 percent, while in Asia, Japan was more than 15 percent positive. As a consequence of the weak correlation among markets, the equity environment in 2010 provided a very positive environment for stock pickers. Over the period, the Fund outperformed its benchmark, the MSCI EAFE Index, largely due to significant positive contributions from many individual holdings across a range of sectors and countries. The Fund continued to benefit from the investments we made in quality businesses that were trading at depressed valuations and in companies with good exposure to cyclical growth as the market recovered in mid-2009. Stock selection was the primary driver of results, with positive effect in all but two of the 10 sectors, and our sector positioning also helping returns. Strategy The year saw more modest overall changes in portfolio structure than in 2009, but we added meaningfully to holdings in Consumer Discretionary and Health Care with Financials and Information Technology (IT) having the largest reductions. In Consumer Discretionary, we added to a range of automobile holdings. New auto stocks added included Peugeot S.A., BMW AG, and Hyundai Motor Company Ltd., while at the same time we trimmed our exposure to the Japanese truck manufacturer Isuzu Motors Ltd., due to its very strong appreciation of almost 150 percent in the year. Additionally, we increased exposure to luxury goods, holding Burberry Group PLC due to increased demand for luxury products, particularly from China and other leading developing markets. In Health Care, we added Germany’s Bayer AG and GlaxoSmithKline PLC in the United Kingdom on valuation grounds. In Financials, the sector with the largest reduction, we had concerns on some international banks due to factors such as lack of real transparency, interest rate pressure, and sovereign debt exposure levels. Among our eliminations were Deutsche Bank AG and Nordea Bank AD. We also disposed of AXA S.A., the French financial services company, and Hellenic Exchanges Holding S.A. In IT, the reductions included Japan’s Elpida Memory Inc. and Canada’s Research in Motion Ltd. (RIM). In Energy, we eliminated Transocean Ltd. in the aftermath of the oil spill in the Gulf of Mexico, and also trimmed back our exposure to BP PLC. 33 When viewed from a geographic perspective, the changes were most significant in Europe across a range of countries, where the most significant reduction was in Switzerland due in large part to the elimination of Nestle on socially responsible investing grounds. Contributors to performance In a year of strong absolute and relative performance, there were a number of meaningful contributors. Consumer Discretionary was at the top, where the aforementioned Isuzu led the way due to the size of our exposure and its outstanding performance. The aggregate exposure to luxury goods companies including Burberry Group PLC, Swatch Group AG and PPR S.A. performed strongly and contributed meaningfully. In Materials, we saw a mixture of commodity and mining companies to the fore. These included United Kingdom-based Antofagasta PLC, with exposure to copper production in Chile, and gold companies Agnico-Eagle Mines Ltd. and Newcrest Mining Ltd., both of which benefitted from the continued appreciation of the underlying commodity. We also gained from our holding in Potash Corp. of Saskatchewan Inc. We sold it after it received a bid from BHP Billiton, which was subsequently withdrawn after opposition from the Canadian government. In IT, SINA Corp., the Chinese internet portal, rose by almost 40 percent in the quarter. The company has benefitted from its newly launched micro-blog service (the Chinese answer to Twitter), which has grown spectacularly over the past year – it added 50 million new customers in that period. Geographically, emerging markets exposure led the way with Europe and the United Kingdom also benefitting. Strong outperformance from our holdings in Japan more than offset the impact of underweight in what was one of the stronger regions in the year. Detractors from performance The detractors were limited in the period. In Industrials, some of the employment companies in which we had meaningful weights lagged due to delayed recovery in corporate recruitment. In Financials, while we benefitted from our underweight to what was a weak sector, some individual European bank holdings were negative. Geographically, Asia ex-Japan was the only detractor, due to underweight in what was the year’s strongest performing region. Portfolio Outlook Going forward into 2011, markets will still continue to wrestle with many of the issues that surfaced in 2010, as well as the potential for a hardening of China’s attempts to quell inflation. However, there are several factors that do appear to be underpinning the recent strength in equity markets and that could be positive into 2011. First, equities did compare favorably relative to other investments. We are currently experiencing very low yields in fixed income, and bank deposit rates are at extremely low levels and do not adequately cover cost inflation within personal lives. We believe in this low yield environment, many fixed income investments do not protect and preserve capital but rather erode it. It is clear that the U.S. Federal Reserve and many other central banks around the world, such as the European Central Bank and the Bank of England, want us to put our money to work for productive use, and not keep it in low risk deflation hedges. These circumstances should promote some movement from fixed income into equities, which should be favorable to equities. Second, there is some positive dynamics at the company level. Cost cutting strategies have been implemented (although in our opinion the cost cutting wave is over), balance sheets are generally flush with cash, companies have been withholding capital expenditure and workforces are stretched. Therefore productivity levels are very high and margins are strong even though top lines have not recovered fully from crisis levels. In addition, we are beginning to see a turn in new job creation, even though the unemployment rate may take longer to come down. In our opinion, employment is correlated with corporate profitability 34 and gross domestic product growth, and as both of these indictors have been improving, we are beginning to see a turn in employment data. Europe will still show continued adjustment pains caused by the ongoing fiscal turmoil and tightening; but this is ultimately part of the European Union’s growing pains, and we do not believe that Euro land is facing complete disintegration anytime soon. The European Central Bank balance sheet has enormous room to expand and could therefore provide support to sovereign bond markets. Ultimately, we could even see multilateral support – Chinese buying Portuguese and Spanish bonds to provide liquidity to markets. In emerging markets, the long-term story of an emerging middle class is valid in Brazil, Russia, Indiana and China (known as the BRIC countries). Several countries, such as Brazil and Russia, are strongly linked to the commodity cycle. We are active but careful and very selective in this area, from our perspective excessive liquidity can create bubbles as well as strong volatility. Overall, we continue to look for improvements that have not been priced into the stock prices. In developed countries, we are finding interesting value plays, while in emerging markets we are looking for undervalued growth situations. We are still finding interesting companies whose stock prices are still far off their highs of 2007. Francis Claró, CFA® MMA Praxis International Fund Portfolio Manager Wells Capital Management The views expressed are those of the portfolio manager as of Dec. 31, 2010, are subject to change, and may differ from the views of other portfolio managers or the firm as a whole. These opinions are not intended to be a forecast of future events, a guarantee of future results, or investment advice. All data referenced are from sources deemed to be reliable but cannot be guaranteed. Securities and sectors referenced should not be construed as a solicitation or recommendation or be used as the sole basis for any investment decision. 35 MMA Praxis International Fund Performance review Average annual total returns as of 12/31/10 Inception Expense Ratio** Date 1 Year 3 Year 5 Year 10 Year Gross Net Class A (No Load) 5/12/99 12.20% -8.76% 0.57% 0.16% 1.97% 1.97% Class A * 5/12/99 6.29% -10.38% -0.51% -0.38% Class I 5/1/06 13.30% -8.25% 1.05% 0.40% 1.26% 1.26% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit www.praxismutualfunds.com. * Reflects maximum front-end sales charge of 5.25%. Class I Share of this Fund was not in existence prior to 5/1/06. Class I Share performance calculated for any period prior to 5/1/06 is based on the performance of Class B Share since inception of 1/4/94 and has been adjusted to reflect differences in sales charges and expenses between the classes. The Class B Shares were exchanged into Class A Shares on August 17, 2009. The total returns shown reflect any expenses that were contractually or voluntarily reduced, reimbursed or paid by any party during the periods presented. In such instances, and without this activity, the total returns would have been lower. ** Reflects the expense ratios as reported in the Prospectus dated May 1, 2010. 36 MMA Praxis International Fund Performance review Growth of $10,000 investment 12/31/00 to 12/31/10 This chart represents historical performance of a hypothetical investment of $10,000 in the Fund and Index from 12/31/00 to 12/31/10, and includes the reinvestment of dividends and capital gains. Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit www.praxismutualfunds.com. The total returns shown reflect any expenses that were contractually or voluntarily reduced, reimbursed or paid by any party during the periods presented. In such instances, and without this activity, the total returns would have been lower. * Reflects maximum front-end sales charge of 5.25%. Class I Share of this Fund was not in existence prior to 5/1/06. Class I Share performance calculated for any period prior to 5/1/06 is based on the performance of Class B Share since inception of 1/4/94 and has been adjusted to reflect differences in sales charges and expenses between the classes. The Class B Shares were exchanged into Class A Shares on August 17, 2009. 1 The MSCI EAFE Index is a widely recognized, unmanaged index composed of a sample of companies representative of the developed markets throughout the world, excluding the United States and Canada. The above index is for illustrative purposes only and does not reflect the deduction of expenses associated with a mutual fund, such as investment management and fund accounting fees. The Fund’s performance reflects the deduction of these services. An investor cannot invest directly in an index, although they can invest in its underlying securities. 37 MMA Praxis International Fund Schedule of portfolio investments December 31, 2010 SHARES VALUE COMMON STOCKS—88.0% ARGENTINA—1.0% REAL ESTATE MANAGEMENT & DEVELOPMENT—1.0% IRSA Inversiones y Representaciones SA- ADR $ AUSTRALIA—4.1% BANKS—1.4% Commonwealth Bank of Australia Westpac Banking Corp. DIVERSIFIED FINANCIALS—0.9% ASX Ltd. Macquarie Group Ltd. INSURANCE—0.7% AMP Ltd. MATERIALS—1.1% Newcrest Mining Ltd. BRAZIL—0.5% BANKS—0.5% Banco Bradesco SA- ADR CANADA—6.9% ENERGY—3.2% Canadian Natural Resources Ltd. Encana Corp. Pacific Rubiales Energy Corp. Suncor Energy, Inc. MATERIALS—2.2% Agnico-Eagle Mines Ltd. Teck Resources Ltd., Class B REAL ESTATE MANAGEMENT & DEVELOPMENT—1.5% Brookfield Asset Management, Inc., Class A CHINA—4.7% SOFTWARE & SERVICES—4.3% Baidu, Inc.- ADR (a) Netease.com- ADR (a) See accompanying notes to financial statements. 38 MMA Praxis International Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—88.0%, continued CHINA—4.7%, continued SOFTWARE & SERVICES—4.3%, continued Sina Corp. (a) $ Tencent Holdings Ltd. VanceInfo Technologies, Inc.- ADR (a) TECHNOLOGY HARDWARE & EQUIPMENT—0.4% ZTE Corp., Class H DENMARK—0.5% TRANSPORTATION—0.5% A.P. Moller - Maersk A/S, Class B 55 FINLAND—0.5% TECHNOLOGY HARDWARE & EQUIPMENT—0.5% Nokia OYJ FRANCE—7.1% AUTOMOBILES—1.5% Peugeot SA (a) BANKS—0.9% BNP Paribas CAPITAL GOODS—0.9% Alstom SA Cie de Saint-Gobain ENERGY EQUIPMENT & SERVICES—0.3% Technip SA FOOD & STAPLES RETAILING—0.5% Carrefour SA FOOD, BEVERAGE & TOBACCO—0.6% Danone SA MEDIA—0.6% Publicis Groupe SA RETAILING—0.9% PPR See accompanying notes to financial statements. 39 MMA Praxis International Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—88.0%, continued FRANCE—7.1%, continued TELECOMMUNICATION SERVICES—0.9% France Telecom SA $ GERMANY—7.6% AUTOMOBILES—0.7% Bayerische Motoren Werke AG CAPITAL GOODS—0.4% Hochtief AG CONSUMER DURABLES & APPAREL—1.5% Adidas AG DIVERSIFIED FINANCIALS—0.4% Deutsche Boerse AG FOOD & STAPLES RETAILING—0.7% Metro AG INSURANCE—1.5% Allianz SE Muenchener Rueckversicherungs Gesellschaft AG MATERIALS—0.7% BASF SE PHARMACEUTICALS & BIOTECHNOLOGY—1.0% Bayer AG SOFTWARE & SERVICES—0.7% SAP AG HONG KONG—0.9% DIVERSIFIED FINANCIALS—0.5% Hong Kong Exchanges and Clearing Ltd. TELECOMMUNICATION SERVICES—0.4% China Mobile Ltd.- ADR See accompanying notes to financial statements. 40 MMA Praxis International Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—88.0%, continued INDIA—0.4% BANKS—0.4% ICICI Bank Ltd.- ADR $ ISRAEL—0.5% PHARMACEUTICALS & BIOTECHNOLOGY—0.5% Teva Pharmaceutical Industries Ltd.- ADR JAPAN—10.1% AUTOMOBILES—3.1% Isuzu Motors Ltd. Toyota Motor Corp. CAPITAL GOODS—1.1% Makita Corp. DIVERSIFIED FINANCIALS—0.7% Nomura Holdings, Inc. HOUSEHOLD & PERSONAL PRODUCTS—1.1% Unicharm Corp. INSURANCE—0.5% NKSJ Holdings, Inc. (a) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.5% Tokyo Electron Ltd. SOFTWARE & SERVICES—0.9% Yahoo! Japan Corp. TECHNOLOGY HARDWARE & EQUIPMENT—1.1% Canon, Inc. TDK Corp. TRANSPORTATION—1.1% Nippon Yusen KK NETHERLANDS—6.3% CAPITAL GOODS—0.4% Koninklijke Philips Electronics NV See accompanying notes to financial statements. 41 MMA Praxis International Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—88.0%, continued NETHERLANDS—6.3%, continued COMMERCIAL SERVICES & SUPPLIES—3.2% Randstad Holding NV (a) $ USG People NV (a) DIVERSIFIED FINANCIALS—0.5% ING Groep NV, CVA (a) FOOD, BEVERAGE & TOBACCO—1.0% Unilever NV, CVA MATERIALS—0.6% New World Resources NV, Class A SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.6% ASML Holding NV NORWAY—0.6% TELECOMMUNICATION SERVICES—0.6% Telenor ASA SINGAPORE—0.5% BANKS—0.5% DBS Group Holdings Ltd. SOUTH KOREA—0.5% AUTOMOBILES—0.5% Hyundai Motor Co. (a) SPAIN—2.2% BANKS—0.6% Banco Bilbao Vizcaya Argentaria SA ENERGY—0.8% Repsol YPF SA RETAILING—0.8% Industria de Diseno Textil SWEDEN—0.5% CAPITAL GOODS—0.5% Skanska AB, Class B See accompanying notes to financial statements. 42 MMA Praxis International Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—88.0%, continued SWITZERLAND—7.5% CAPITAL GOODS—0.5% ABB Ltd. (a) $ CONSUMER DURABLES & APPAREL—1.8% Swatch Group AG DIVERSIFIED FINANCIALS—1.7% Credit Suisse Group AG UBS AG (a) INSURANCE—0.8% Zurich Financial Services AG PHARMACEUTICALS & BIOTECHNOLOGY—2.7% Novartis AG Roche Holding AG UNITED KINGDOM—24.4% BANKS—4.2% Barclays plc HSBC Holdings plc Lloyds Banking Group plc (a) Standard Chartered plc CAPITAL GOODS—2.6% Ashtead Group plc Cookson Group plc (a) Travis Perkins plc COMMERCIAL SERVICES & SUPPLIES—1.9% Experian plc Hays plc Intertek Group plc CONSUMER DURABLES—1.0% Burberry Group plc See accompanying notes to financial statements. 43 MMA Praxis International Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—88.0%, continued UNITED KINGDOM—24.4%, continued ENERGY—3.3% BG Group plc $ BP plc Royal Dutch Shell plc, Class A HOUSEHOLD DURABLES—0.4% Persimmon plc MATERIALS—6.6% Antofagasta plc BHP Billiton plc Rio Tinto plc Xstrata plc MEDIA—0.8% WPP plc PHARMACEUTICALS & BIOTECHNOLOGY—1.0% GlaxoSmithKline plc RETAILING—0.9% Game Group plc Kingfisher plc TELECOMMUNICATION SERVICES—1.2% Vodafone Group plc TRANSPORTATION—0.5% British Airways plc (a) UNITED STATES—0.7% TELECOMMUNICATION SERVICES—0.7% Telefonica SA TOTAL COMMON STOCKS See accompanying notes to financial statements. 44 MMA Praxis International Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT/ SHARES VALUE PREFERRED STOCK—2.2% GERMANY—2.2% HEALTH CARE EQUIPMENT & SERVICES—2.2% Fresenius SE (Preference) $ INVESTMENT COMPANY—4.9% EXCHANGE TRADED FUND (ETF)—4.9% iShares MSCI EAFE Index Fund CORPORATE NOTES—1.1% DEVELOPMENT AUTHORITIES—1.1% Everence Community Investment, Inc., 0.45%, 12/15/12+(b) $ Everence Community Investment, Inc., 0.68%, 12/15/11+(b) Everence Community Investment, Inc., 0.68%, 12/15/13+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—2.6% INVESTMENT COMPANY—2.6% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $76,237,469)—98.8% $ Other assets in excess of liabilities — 1.2% NET ASSETS—100% $ + Variable rate security. Rates presented are the rates in effect at December 31, 2010. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid and are fair valued under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.45% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 See accompanying notes to financial statements. 45 MMA Praxis International Fund Schedule of portfolio investments, continued December 31, 2010 At December 31, 2010, these securities had an aggregate market value of $1,079,513, representing 1.1% of net assets. * Represents cost for financial reporting purposes. ADR — American Depositary Receipt CVA — Dutch Certificate plc — Public Liability Company Valuation Information: The following is a summary of the valuation inputs used to value the Fund’s investments at December 31, 2010. The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Securities Valuation section in the accompanying notes to financial statements. Valuation Inputs at Reporting Date: Description Level 1 Level 2 Level 3 Total Investments at Value Common Stocks $ $ $ — $ Preferred Stock — — Investment Company — — Corporate Notes — — Short Term Investment — — Total Investments $ Following is a reconciliation of Level 3 assets for which significant unobservable inputs for Investments in Securities were used to determine fair value: Corporate Notes International Fund Balance as of December 31, 2009 $ Proceeds from sales/maturities ) Cost of purchases — Change in unrealized appreciation (depreciation) ) Balance as of December 31, 2010 $ There were no significant transfers in or out of Levels 1, 2, or 3 during the year ended December 31, 2010. See accompanying notes to financial statements. 46 MMA Praxis Value Index Fund Annual report to shareholders Portfolio manager’s letter The second half of 2010 reversed the first half misfortunes of equity markets with strong performance right through the end of the year. Small and mid-sized companies led the United States equity markets for the year, but large companies also rose during the period. The causes for continued investor enthusiasm for stocks were many as the year drew to a close, including improving signals from the economy, persistently low interest rates, and increasing confidence in growth outside of the United States. One of the intended byproducts of the Federal Reserve’s quantitative easing strategy initiated late in the year was a “wealth effect” expected to result from higher asset prices. Consumers, as the theory goes, would feel more comfortable to spend if their investment portfolios rose in value because of low interest rates. It appears this strategy has been moderately successful. Despite holding large amounts of cash in reserve, corporations remain hesitant to invest and to hire significant numbers of new employees. As a result, unemployment remains painfully high, but the cash bodes well for future investment led growth. The value style of investing trailed the growth style during the year, though both strategies registered strong results. The Fund’s Class A Shares (without load) gained 13.40 percent versus a 14.54 percent for its benchmark, the MSCI Prime Market Value Index for the year ending Dec. 31, 2010. The Fund’s underperformance can be attributed primarily to the Fund’s expenses. Chad Horning, CFA® MMA Praxis Growth Index Fund Manager The views expressed are those of the portfolio manager as of Dec. 31, 2010, are subject to change, and may differ from the views of other portfolio managers or the firm as a whole. These opinions are not intended to be a forecast of future events, a guarantee of future results, or investment advice. All data referenced are from sources deemed to be reliable but cannot be guaranteed. Securities and sectors referenced should not be construed as a solicitation or recommendation or be used as the sole basis for any investment decision. 47 MMA Praxis Value Index Fund Performance review Average annual total returns as of 12/31/10 Inception Since Expense Ratio** Date 1 Year 3 Year 5 Year Inception Gross Net Class A (No Load) 5/1/01 13.40% -5.93% -1.33% -0.03% 1.30% 1.30% Class A * 5/1/01 7.48% -7.61% -2.39% -0.58% Class I 5/1/06 14.53% -5.47% -0.95% 0.11% 0.59% 0.59% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit www.praxismutualfunds.com. * Reflects maximum front-end sales charge of 5.25%. Class I Share of this Fund was not in existence prior to 5/1/06. Class I Share performance calculated for any period prior to 5/1/06 is based on the performance of Class B Share since inception of 1/4/94 and has been adjusted to reflect differences in sales charges and expenses between the classes. The Class B Shares were exchanged into Class A Shares on August 17, 2009. The total returns shown reflect any expenses that were contractually or voluntarily reduced, reimbursed or paid by any party during the periods presented. In such instances, and without this activity, the total returns would have been lower. ** Reflects the expense ratios as reported in the Prospectus dated May 1, 2010. 48 MMA Praxis Value Index Fund Performance review Growth of $10,000 investment 5/1/01 to 12/31/10 This chart represents historical performance of a hypothetical investment of $10,000 in the Fund and Index from 5/1/01 to 12/31/10, and includes the reinvestment of dividends and capital gains. Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and principal value will fluctuate so that an investor’s shares, when redeemed may be worth more or less than the original cost. These performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. To obtain performance information current to the most recent month end, please visit www.praxismutualfunds.com. The total returns shown reflect any expenses that were contractually or voluntarily reduced, reimbursed or paid by any party during the periods presented. In such instances, and without this activity, the total returns would have been lower. * Reflects maximum front-end sales charge of 5.25%. Class I Shares of this Fund were not in existence prior to 5/1/06. Class I Share performance calculated for any period prior to 5/1/06 is based on the performance of Class B Shares since inception of 1/4/94 and has been adjusted to reflect differences in sales charges and expenses between the classes. The Class B Shares were exchanged into Class A Shares on August 17, 2009. 1 The MSCI US Prime Market Value Index represents the value companies of the MSCI US Prime Market 750 Index. (The MSCI US Prime Market 750 Index represents the universe of large and medium capitalization companies in the US equity market). The MSCI US Prime Market Value Index is a subset of the MSCI US Prime Market 750 Index. The above index is for illustrative purposes only and does not reflect the deduction of expenses associated with a mutual fund, such as investment management and fund accounting fees. The Fund’s performance reflects the deduction of these services. An investor cannot invest directly in an index, although they can invest in its underlying securities. 49 MMA Praxis Value Index Fund Schedule of portfolio investments December 31, 2010 SHARES VALUE COMMON STOCKS—98.7% AIRLINES—0.2% Southwest Airlines Co. $ United Continental Holdings, Inc. (a) BEVERAGES—1.1% Coca-Cola Co. Coca-Cola Enterprises, Inc. Dr. Pepper Snapple Group, Inc. BIOTECHNOLOGY—0.3% Amgen, Inc. (a) BUILDING PRODUCTS—0.2% Masco Corp. Owens Corning (a) CAPITAL MARKETS—4.3% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Goldman Sachs Group, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley CHEMICALS—2.0% Airgas, Inc. Albemarle Corp. Ashland, Inc. E.I. du Pont de Nemours & Co. FMC Corp. International Flavors & Fragrances, Inc. PPG Industries, Inc. COMMERCIAL BANKS—7.2% BB&T Corp. Comerica, Inc. Fifth Third Bancorp First Horizon National Corp. (a) Huntington Bancshares, Inc. KeyCorp See accompanying notes to financial statements. 50 MMA Praxis Value Index Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—98.7%, continued COMMERCIAL BANKS—7.2%, continued M&T Bank Corp. $ Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp Wells Fargo & Co. Zions Bancorp COMMERCIAL SERVICES & SUPPLIES—0.6% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.4% Motorola, Inc. (a) Tellabs, Inc. COMPUTERS & PERIPHERALS—1.6% Dell, Inc. (a) Hewlett-Packard Co. Seagate Technology plc (a) Western Digital Corp. (a) CONSTRUCTION MATERIALS—0.2% Vulcan Materials Co. CONSUMER FINANCE—0.5% Capital One Financial Corp. SLM Corp. (a) CONTAINERS & PACKAGING—0.3% Bemis Co., Inc. Owens-Illinois, Inc. (a) DISTRIBUTORS—0.2% Genuine Parts Co. DIVERSIFIED CONSUMER SERVICES—0.1% H&R Block, Inc. See accompanying notes to financial statements. 51 MMA Praxis Value Index Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—98.7%, continued DIVERSIFIED FINANCIAL SERVICES—8.3% Bank of America Corp. $ Citigroup, Inc. (a) JPMorgan Chase & Co. NASDAQ OMX Group, Inc. (a) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES—6.9% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Qwest Communications International, Inc. Verizon Communications, Inc. Windstream Corp. ELECTRIC UTILITIES—1.6% NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. Southern Co. ELECTRICAL EQUIPMENT—0.4% Cooper Industries plc Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.9% Arrow Electronics, Inc. (a) Corning, Inc. Flextronics International Ltd. (a) ENERGY EQUIPMENT & SERVICES—0.7% Nabors Industries Ltd. (a) National Oilwell Varco, Inc. Noble Corp. Patterson-UTI Energy, Inc. Pride International, Inc. (a) FOOD & STAPLES RETAILING—1.3% CVS Caremark Corp. Safeway, Inc. SUPERVALU, Inc. See accompanying notes to financial statements. 52 MMA Praxis Value Index Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—98.7%, continued FOOD PRODUCTS—2.7% ConAgra Foods, Inc. $ H.J. Heinz Co. Hormel Foods Corp. J. M. Smucker Co. Kraft Foods, Inc., Class A McCormick & Co., Inc. Sara Lee Corp. Tyson Foods, Inc., Class A GAS UTILITIES—0.4% National Fuel Gas Co. Oneok, Inc. Questar Corp. HEALTH CARE EQUIPMENT & SUPPLIES—1.2% Beckman Coulter, Inc. Boston Scientific Corp. (a) CareFusion Corp. (a) Covidien plc Hologic, Inc. (a) HEALTH CARE PROVIDERS & SERVICES—2.7% Aetna, Inc. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc. (a) Humana, Inc. (a) Omnicare, Inc. UnitedHealth Group, Inc. WellPoint, Inc. (a) HOTELS, RESTAURANTS & LEISURE—0.4% Darden Restaurants, Inc. Royal Caribbean Cruises Ltd. (a) Wyndham Worldwide Corp. HOUSEHOLD DURABLES—1.0% D.R. Horton, Inc. Leggett & Platt, Inc. Lennar Corp., Class A Mohawk Industries, Inc. (a) Newell Rubbermaid, Inc. See accompanying notes to financial statements. 53 MMA Praxis Value Index Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—98.7%, continued HOUSEHOLD DURABLES—1.0%, continued Stanley Black & Decker, Inc. $ Whirlpool Corp. HOUSEHOLD PRODUCTS—4.0% Church & Dwight Co., Inc. Procter & Gamble Co. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% NRG Energy, Inc. (a) INDUSTRIAL CONGLOMERATES—1.8% 3M Co. Tyco International Ltd. INSURANCE—9.1% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc. (a) AON Corp. Assurant, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B (a) Chubb Corp. Cincinnati Financial Corp. Everest Re Group Ltd. Fidelity National Financial, Inc., Class A Genworth Financial, Inc., Class A (a) Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Markel Corp. (a) Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. RenaissanceRe Holdings Ltd. Torchmark Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. Unum Group See accompanying notes to financial statements. 54 MMA Praxis Value Index Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—98.7%, continued INSURANCE—9.1%, continued White Mountains Insurance Group Ltd. $ Willis Group Holdings plc XL Group plc INTERNET & CATALOG RETAIL—0.2% Liberty Media Corp. - Interactive, Series A (a) INTERNET SOFTWARE & SERVICES—0.3% AOL, Inc. (a) Yahoo!, Inc. (a) IT SERVICES—0.3% Fidelity National Information Services, Inc. Paychex, Inc. LEISURE EQUIPMENT & PRODUCTS—0.4% Hasbro, Inc. Mattel, Inc. MACHINERY—1.1% Harsco Corp. Illinois Tool Works, Inc. Ingersoll-Rand plc MEDIA—3.3% Comcast Corp. - Special, Class A Comcast Corp., Class A DISH Network Corp., Class A (a) Gannett Co., Inc. Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. METALS & MINING—0.8% Cliffs Natural Resources, Inc. Nucor Corp. Steel Dynamics, Inc. United States Steel Corp. Walter Energy, Inc. See accompanying notes to financial statements. 55 MMA Praxis Value Index Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—98.7%, continued MULTILINE RETAIL—0.4% J.C. Penney Co., Inc. $ Macy’s, Inc. MULTI-UTILITIES—2.1% Alliant Energy Corp. CenterPoint Energy, Inc. Consolidated Edison, Inc. DTE Energy Co. MDU Resources Group, Inc. NiSource, Inc. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OFFICE ELECTRONICS—0.4% Xerox Corp. OIL, GAS & CONSUMABLE FUELS—6.4% Apache Corp. Chesapeake Energy Corp. Cimarex Energy Co. ConocoPhillips Denbury Resources, Inc. (a) Devon Energy Corp. Forest Oil Corp. (a) Marathon Oil Corp. Newfield Exploration Co. (a) Noble Energy, Inc. Plains Exploration & Production Co. (a) Spectra Energy Corp. Williams Cos., Inc. PAPER & FOREST PRODUCTS—0.4% International Paper Co. MeadWestvaco Corp. PHARMACEUTICALS—8.3% Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc. (a) Johnson & Johnson See accompanying notes to financial statements. 56 MMA Praxis Value Index Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—98.7%, continued PHARMACEUTICALS—8.3%, continued King Pharmaceuticals, Inc. (a) $ Merck & Co., Inc. PROFESSIONAL SERVICES—0.1% Manpower, Inc. REAL ESTATE INVESTMENT TRUSTS (REITS)—3.8% AMB Property Corp. Annaly Capital Management, Inc. AvalonBay Communities, Inc. Boston Properties, Inc. Duke Realty Corp. Equity Residential Federal Realty Investment Trust HCP, Inc. Kimco Realty Corp. Liberty Property Trust Macerich Co. Plum Creek Timber Co., Inc. ProLogis Rayonier, Inc. Regency Centers Corp. Simon Property Group, Inc. SL Green Realty Corp. UDR, Inc. Ventas, Inc. Vornado Realty Trust Weingarten Realty Investors Weyerhaeuser Co. ROAD & RAIL—0.6% CSX Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—4.0% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. LSI Corp. (a) Maxim Integrated Products, Inc. Microchip Technology, Inc. See accompanying notes to financial statements. 57 MMA Praxis Value Index Fund Schedule of portfolio investments, continued December 31, 2010 SHARES VALUE COMMON STOCKS—98.7%, continued SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—4.0%, continued Micron Technology, Inc. (a) $ Xilinx, Inc. SOFTWARE—0.2% Synopsys, Inc. (a) SPECIALTY RETAIL—1.7% Foot Locker, Inc. GameStop Corp., Class A (a) Home Depot, Inc. Limited Brands, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.2% VF Corp. THRIFTS & MORTGAGE FINANCE—0.4% Hudson City Bancorp, Inc. New York Community Bancorp, Inc. People’s United Financial, Inc. WATER UTILITIES—0.1% Aqua America, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.4% Sprint Nextel Corp. (a) Telephone & Data Systems, Inc. TOTAL COMMON STOCKS See accompanying notes to financial statements. 58 MMA Praxis Value Index Fund Schedule of portfolio investments, continued December 31, 2010 PRINCIPAL AMOUNT/ SHARES VALUE CORPORATE NOTES—1.3% DEVELOPMENT AUTHORITIES—1.3% Everence Community Investment, Inc., 0.45%, 12/15/12+(b) $ $ Everence Community Investment, Inc., 0.68%, 12/15/11+(b)(c) Everence Community Investment, Inc., 0.68%, 12/15/13+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—0.3% INVESTMENT COMPANY—0.3% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $50,812,697)—100.3% $ Liabilities in excess of other assets — (0.3)% ) NET ASSETS—100% $ + Variable rate security. Rates presented are the rates in effect at December 31, 2010. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid and are fair valued under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.45% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 At December 31, 2010, these securities had an aggregate market value of $737,478, representing 1.3% of net assets. * Represents cost for financial reporting purposes. plc — Public Liability Company See accompanying notes to financial statements. 59 MMA Praxis Value Index Fund Schedule of portfolio investments, continued December 31, 2010 Valuation Information: The following is a summary of the valuation inputs used to value the Fund’s investments at December 31, 2010. The inputs or methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Securities Valuation section in the accompanying notes to financial statements. Valuation Inputs at Reporting Date: Description Level 1 Level 2 Level 3 Total Investments at Value Common Stocks $ $ — $ — $ Corporate Notes — — Short Term Investment — — Total Investments $ $ — $ $ Following is a reconciliation of Level 3 assets for which significant unobservable inputs for Investments in Securities were used to determine fair value: Corporate Notes Value Index Fund Balance as of December 31, 2009 $ Proceeds from sales/maturities — Cost of purchases — Change in unrealized appreciation (depreciation) ) Balance as of December 31, 2010 $ There were no significant transfers in or out of Levels 1, 2, or 3 during the year ended December 31, 2010. See accompanying notes to financial statements. 60 MMA Praxis Growth Index Fund Annual report to shareholders Portfolio manager’s letter The second half of 2010 reversed the first half misfortunes of equity markets with strong performance right through the end of the year. Small and mid-sized companies led the United States equity markets for the year, but large companies also rose during the period. The causes of continued investor enthusiasm for stocks were many as the year drew to a close, including improving signals from the economy, persistently low interest rates, and increasing confidence in growth outside of the United States. One of the intended byproducts of the Federal Reserve’s quantitative easing strategy initiated late in the year was a “wealth effect” expected to result from higher asset prices. Consumers, as the theory goes, would feel more comfortable to spend if their investment portfolios rose in value because of low interest rates. It appears this strategy has been moderately successful. Despite holding large amounts of cash in reserve, corporations remain hesitant to invest and to hire significant numbers of new employees. As a result, unemployment remains painfully high, but the cash bodes well for future investment led growth. The growth style of equity investing beat the value style during 2010, though both strategies registered strong gains. The Fund’s Class A Shares (without load) rose 13.20 percent versus 17.23 percent for its benchmark, the MSCI Prime Market Growth Index for the year ending Dec. 31, 2010. The Fund seeks to generate returns that closely follow the returns of the benchmark, but screens can have an impact, which was the case during the second half of the year. Companies in the benchmark that performed well but that were not in the Fund included Philip Morris International, Freeport-McMoran, Caterpillar and Boeing. Chad Horning, CFA® MMA Praxis Growth Index Fund Manager The views expressed are those of the portfolio manager as of Dec. 31, 2010, are subject to change, and may differ from the views of other portfolio managers or the firm as a whole. These opinions are not intended to be a forecast of future events, a guarantee of future results, or investment advice. All data referenced are from sources deemed to be reliable but cannot be guaranteed. Securities and sectors referenced should not be construed as a solicitation or recommendation or be used as the sole basis for any investment decision. 61 MMA Praxis Growth Index Fund Performance review Average annual total returns as of 12/31/10 Inception Since Expense Ratio** Date 1 Year 3 Year Inception Gross Net Class A (No Load) 5/1/07 % -1.59
